GONZALES, Judge,
dissenting.
I disagree with the majority opinion.
I believe that the trial court correctly denied the motion to quash. La.R.S. 14:95.1 provides that “any person who has been convicted” of certain felonies is proscribed from possessing a firearm. La.C.Cr.P. art. 934(3) defines “convicted” as “adjudicated guilty after a plea or after trial on the merits.” The defendant pled guilty to possession of cocaine; therefore, as of the date of the guilty plea the defendant was a convicted felon for purposes of La.C.Cr.P. art. 934(3). Also, under the terms of La.R.S. 40:983, defendant was a convicted felon, and, under that statute, only if defendant successfully completed all the terms and conditions of his unsupervised probation would the court enter a judgment of acquittal.